.
            OFFICE OF THE ATTORNEY GENERAL           OF TEXA$j
                             AUSTIN                                                  .’
SRoVER    SELLERS                                                                         :
*T~QRNEYGENERAL

                                                          _.:          i.
                                                                            3   ..


                                                                   i
                        _’


                    .



 xonorime iv.K. mclaln
 Couoty Attornay
 Ccorgettrm,Texss




                                               ana    hdafinita.




                                        b of oux County omfi
                                         purchases corn as ,it




         The tiller sells th1.srosa anA it contains .0733.
         x aIT2
              bOllVblC~d     thtrt.liS
                                     did.nOt %ltC?XtiOil~l&
                                                          VIO-
         let0 tho ls3. maor these oircunstsnces,noda
         he be pli1t.y   , .fn your opinion, of violatingArt+
         CL? ,1493? I do not wish to file a co.z&&3t in
         any of these cases kdoss we hovc~o reasono);la
         &mna:to Convs.ct.‘~
                      .
~o~onorablci
         3.. IL HcClsin, Page 2
                           a

          .Yodr‘&p&ion that the'.Artiol~e und.oroonsideration
1s "va$uo bna i.ndsfinito ana ,inoapableof cnforoementPmay
b3.corrsct. To our mind it is ,a question that is ,n?tFntire-.
ly frsfifrom doubt. iW;;'e\r~r, we thi.nkthat the'req,ud?tm3y
b0 praoticsl.Jydisposed of on oth3r grounds.
          Khilo it is gonerally,true tl;otintent or,wilful-. .::'_:,I
noss is finelement of a crZains1 offense such is not neoes-
'3arilythe ca?o. l!snystatutory offenses noa punish for act8
regaralesoof Dho intent of the'defendant and this is usually
the casd 4n the offenses pertaining to f00a and drug law en-
foroezizent.
           .'12Ter. Jur. 247; 26 Cow. 3. 765. Ho?z3ver,tho
obsenoo of‘;&&ynaocossitgon the part or the Stat0 to pleaa
or p?gva jntent, knowlodge or v&lfulness, does not moan that
the itafendantis preclpded from setting up a mistake :of,faot
as a dsfense in 'a'proi~rc3se. Article 41 of OUT Penal Codo        ,,-1..
                                                                        :
reads as PolJ.qws:                                            : ?'  '~
             ..~'~    ....~              . .'                  ,_:
          "If 8.person'lc.do&ng under a mistako 3s to          ._:.r
                                                                   .."
     'a,
       porticulor fact shall a0 tip, act   qhich vJ0uia i-      -',..   ,. :
     otherwise.bc OrimInal he is guilty df no offense,     *      ...;;...
   '.:&tit
         -themistake of fact ~hioh will excus3 must
   .-'.be
        such that the person so acf;incunder.B mln-
   -'take.would havs bsan excusable hsd hi3 oonjeotura        ..
     as'to the fast been corroot, and.it must also be                  .I
     such mist&e es doe3 not arisa from a wdnt of pro-
     per.:o&reon the prt of the person so ooting.ll
Nu&ous deoisions Inve &is&. under thio Artiola but of p&-
titular gignnificatica to our inquiry are tl~osodealing   ivith
alleged violations of the food lass.    In M.l.sonv, Stato, 56             '(
               the .aefendsnt was oharged with ‘vioti
s. w. 2a 463 ,...                                     tin%.the     ~-.
Pure Food L3vJ 3nd fined @O.OO. Ho was.the macager of a era- .
cery'stbre and an ins.pcotorfound puffed cans on hi& shelves         .-
which proved to be adult&rated'Y.&en  analyzed. Th3 Court sum-
marized the defen43ntts teatiuony impthis lanGua&c,,"In short,
he tostificd'.that  ho did not kno*wthat any edultoroted goods
were on his shelves, sayin& that ,he,;oould not knowingly have
exposo~asuch (gods for s31e, and, furth+:r,tPat h3 viontover.          2
his sto&k and triad to piok out mercl1andi.Whe thoucht ~33
adulternted." Althouch thi:statute so srovidod, the cour~t
held th?t~it NRS error for the court b&w     to charge that,       ,
*IItoh33.1not be cecessary.for the indiotzeat to allegc or
for ~the state to prove that the act or ornisslonv~as knozingly
done or onlitted." Th& court also quoted the Article3sot out
above ond stotcd,.l*Ifanother trial ba had, c ohare uoder
the~proyisipnoof Article 41, supca,~should bo sutrmfttodto
the jwy . VI TO the som3 effect Andyliko:;iaodonlln,:   .~ithpu.re
fdod violations are Keaton v. State, 151.S. !;.2d 019 and
Vauf;hnv. State, 219 S. 1'!. 205. Ot.llurCBSOS booring on the       :j'

                               .   .
             j{onOrable i:!. IL EcClain, l?apeeo.3



             potnt but concerned rvithviolations of the liquor l.ausand
             the al.cGholicaontcnt of the beverages involved are i?ise v.
             state, 70 S. Xi.2d 424 and Patrick v. State, 78 S. 7;.947.
                            'tecbncludc that kdo~ledse, ,intentor dllfulnoss
              m-o not elcn?ents.~~hich      nust be charged and proved by tha
              state to z~ke out a case under Article I.493beoausc they are
              not repUiTed     U!ldW    th0 StatutGry definition Of th0 offense.
            .~~or;evor,    the defendant io not deprived of his right to shoe
              e mistake Of fact through no lack of diliCenoo on his port .
              8s o.ooxple~s defense to tbw charge. fn ooch case his de-
              fcnsivo mtter .bill.       raise 0 qucotion of fact for the jury
              under an appropriate char&e phraaod according to Article 41
              sU;~a. Under .thafoota inquired about it would a5poar-that
              the rnillor.undor      invos ti@tion.hos aub!n.Lttod the propcr sa:~1-
              pies of hio food for analysio under Article 1491, Pcnal'code,
              Obviously he paid~his tax em? the Daznplessub;;lIttoQ       snotthe
            - required standards--otherwisethe Texas Qricultural Expcri-
              nent Station vi0uldnot have i~~od         whir,the tap ata.tinSthe
              protein analysin. Fllrther:noro,       it ap&earD from yGUr state-
              ment that corn ordtiarily tssts ebout *OS protein when wound
              and that the sample co~plainod of tested .0793,,a variation
              of only .OOO7. You state that the aillor had no intent to
              defraud and had no Fntcnt to violate the.13~ ani that the
              particularlot of corn fros which ths condcnmsd,sam~lcwas
              taken ~8 out of the ordinary in that it had n~oreshuck and.
              oob than Uaua'l:                           Y..
                       i:hiieit is purely a Latter of polloy foryour OS- ~.             ..
             fioc as to whathor.thisparty should be prosouuted or not,
             It occurs to us that if you were Sittine 01~his jury and
             found the facts to be as you hove given then to us that it
             viGuldprobably be your duty under your oath to acqui.thim
             Undor a proper,charE;aGiven uuder Article 4.1,Penal Code.
                                                                 .
                       V:ehose our vi&s &IS be helpful ~.n'ti.i.a
                                                                matter
             and ~'0will be pleased if nuch is the case.
                                 .
                                                     Very truly yours
                                                     ATTCXWX   GXXXRAL OP TSXAS


      .~:                                                          Eu~cne AlvI3
                                                                      Assia~tant       _.




.-.